Citation Nr: 0426083	
Decision Date: 09/21/04    Archive Date: 09/29/04	

DOCKET NO.  03-21 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another or at the 
housebound rate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1954 to April 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  The veteran's disabilities include heart disorder, with 
coronary artery bypass and arteriosclerotic heart disease, 
evaluated as 60 percent disabling, and postoperative 
transurethral resection of the prostate due to transitional 
cell carcinoma, evaluated as 20 percent disabling.

2.  The veteran is not blind, or so nearly blind, as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; is not a patient in a nursing home because of mental or 
physical incapacity; and has not established a factual need 
for aid and attendance.

3.  The veteran can walk unassisted and is able to feed, 
bathe, and clothe himself; he does not require care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  

4.  The veteran does not have any disability that is rated as 
100 percent disabling and he is not bedridden, or 
substantially confined to his home or immediate premises by 
reason of permanent disabilities.




CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or by reason of 
being housebound have not been met.  38 U.S.C.A. §§ 1502, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. App. 
112 (2004) held, in part, that the Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In the present case, the claim was received in February 2002.  
Thereafter, in a rating decision in September 2002, the claim 
was denied.  Prior to that rating decision, the veteran was 
provided notification regarding the VCAA in a letter dated in 
April 2002.  The veteran was provided further notice in a 
letter dated in March 2003 and in the statement of the case 
issued in May 2003.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a), and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.   

In this case, although the April 2002 VCAA notice letter that 
was provided to the appellant does not contain the "4th 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claim by the March 2003 notice and the May 2003 
statement of the case.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
bene fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  All relevant private and VA treatment 
records that have been indicated to exist have been 
associated with the record on appeal.  The veteran has been 
afforded VA examinations and a personal hearing.  

Increased pension is payable to a veteran by reason of need 
for aid and attendance or being housebound.  38 C.F.R. 
§ 3.351(a)(1).  

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  An individual will be considered in need 
of regular aid and attendance if he:  (1)  Is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(b)(c).  

The following will be accorded consideration in determining 
the need for regular aid and attendance.  Inability of a 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For purposes of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires the claimant remain in 
bed.  38 C.F.R. § 3.352(a). 

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular functions, which the veteran is able to 
perform, should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need the 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him to be in bed.  They must be based on the 
actual requirements for personal assistance from others.  
Id.; see Turco v. Brown, 9 Vet. App. 222 (1996).  

There is no competent medical evidence of record indicating 
that the veteran currently is blind or so nearly blind as to 
meet the criteria set forth in 38 C.F.R. § 3.352(a).  While 
some testimony was offered during the veteran's personal 
hearing, held in April 2004, regarding problems the veteran 
was having with one eye, the evidence clearly reflects that 
the veteran continues to operate his own motor vehicle.  A 
February 2003 VA examination report reflects that the veteran 
has vision in both eyes.  It is neither asserted nor shown 
that he experiences loss of vision in both eyes that would 
meet the criteria of being blind or so nearly blind as set 
forth in 38 C.F.R. § 3.352(a).  

Neither is the veteran  a patient in a nursing home because 
of mental or physical incapacity.  Further, a review of all 
the medical evidence, including treatment records and VA 
examination reports, dated in February 2003, overwhelming 
indicate that the veteran does not require aid and attendance 
as a result of inability to dress or undress himself or keep 
himself ordinarily clean and presentable.  Neither does he 
require the adjustment of any prosthetic or orthopedic 
appliance.  Further, it is not demonstrated that he is unable 
to feed himself through loss of coordination or weakness, nor 
is he unable to attend to the wants of nature.  Nor does any 
of this evidence indicate that the veteran is bedridden.  
Rather, the evidence indicates that the veteran is able to 
dress and feed himself.  The evidence indicates that he is 
not bedridden and that he is able to attend to the wants of 
nature.  

It is asserted that the veteran experiences mental 
difficulties that result in his inability to take care of 
himself.  The reports of February 2003 VA examinations 
reflect that the veteran was homeless at that time.  He lived 
in his truck and lived alone.  The reports reflect that he 
was able to protect himself that he drove himself around, 
shopped for his own food, and reported to the examination by 
himself.  He had vision in both eyes and was not bedridden.  
It was believed that the veteran could manage his financial 
benefits, because he was able to manage his Social Security 
payment without difficulty.  The veteran was able to walk 
between 50 and 100 yards.  The diagnoses included coronary 
artery disease, hypertension, carcinoma of the urinary 
bladder, and questionable diabetes mellitus.  

During the veteran's personal hearing, he testified that his 
living arrangements included living with a couple of 
different friends as well as living, at times, in his 
vehicle.  The record reflects that he was able to drive his 
vehicle to his personal hearing.

With consideration that there is competent medical evidence 
indicating that the veteran is able to conduct his daily 
affairs on an independent basis, and no evidence indicating 
that he has ever been unable to do so, a preponderance of the 
evidence is against a finding that he requires the regular 
assistance of another person to protect himself from the 
hazards of everyday living.  On the basis of the above 
analysis, a preponderance of the evidence is against a 
finding that the veteran is helpless or so nearly helpless as 
to require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.351, 3.352; Turco. 

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and how is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under § 4.17 of this chapter):  (1)  Has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or  her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her life time.  38 C.F.R. 
§ 3.351(d). 

The RO has evaluated the veteran's disabilities as 60 percent 
for heart disorder and 20 percent for postoperative 
transurethral resection of the prostate following 
transitional cell carcinoma.

VA and private treatment records, as well as the February 
2003 VA examinations, do not reflect that the veteran is 
actually confined to his home.  The evidence reflects that 
the veteran is able to walk and operate his motor vehicle.  
In the absence of any evidence indicating that any of the 
veteran's disabilities warrant a 100 percent evaluation, and 
evidence in support of a finding that none of the 
disabilities are of a severity to warrant a 100 percent 
evaluation, a preponderance of the evidence is against the 
assignment of a 100 percent evaluation for any single 
disability.

The veteran in this case does not meet the criteria for being 
housebound since he does not have a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, and since he is not substantially 
confined to his dwelling or immediate premises.  On the basis 
of the previous analysis with respect to the evaluation 
assigned to each of the veteran's disabilities, and competent 
medical evidence reflecting that he is physically able to 
depart his premises, a preponderance of the evidence is 
against a finding that the veteran is permanently housebound.  
38 U.S.C.A. § 1502; 38 C.F.R. § 3.351.




ORDER

Special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



